Citation Nr: 0735453	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a back 
injury with herniated nucleus pulposus.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1986 to January 1990. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In September 2005, the veteran withdrew his request for a 
hearing.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704.


FINDING OF FACT

Residuals of a low back injury were not affirmatively shown 
to have been present during service, the current low back 
disability to include a herniated nucleus pulposus is 
unrelated to service on the basis of continuity of 
symptomatology, and the current low back disability to 
include a herniated nucleus pulposus is otherwise unrelated 
to an injury, disease, or event of service origin.


CONCLUSION OF LAW

Residuals of a back injury with herniated nucleus pulposus 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304 (2006).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter 
dated in May 2003.  The veteran was notified of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  The notice 
included the general provision for the effective date of the 
claim. 




As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claim is denied no 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the content error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations in September 2003 and August 2005.  As the 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records disclose that in October 1986 the 
veteran was hospitalized for evaluation of lower back pain 
after lifting a refrigerator two days prior to admission.  It 
was noted that he had also injured his back two weeks 
earlier, but not as severely.  The admitting diagnosis was 
lumbosacral strain. 

The veteran denied lower extremity weakness or numbness.  X--
rays revealed a congenital variant, spina bifida occulta at 
S1.  The veteran was treated with physical therapy.  On the 
sixth day of his hospital stay, he was able to ambulate 
without pain and was discharged with medication.  He was 
placed on limited duty for one week with a diagnosis of low 
back pain.  In December 1986, the veteran complained of back 
pain after bending over.  The assessment was low back strain.  
The remainder of the service medical records through December 
1989 contain no complaint, finding, treatment, or diagnosis 
of a low back abnormality. 

After service, private medical records show that in March 
2000 the veteran injured his back at work while lifting a 75 
pound tool box.  History included a low back injury in 1986, 
which resolved spontaneously with no additional problems, and 
no other interventions of back pain or back discomfort since 
1986.  The initial assessment was lumbar injury and strain. 
In May 2000, a MRI revealed a mild protrusion of the L5-S1 
disc with right S1 radiculopathy.  The veteran returned to 
work without restriction.  In December 2002, the veteran 
reinjured his back at work while lifting a heavy object with 
recurrence of significant pain, radiating into the right 
lower extremity.  By March 2003, the veteran was still having 
pain and he was referred to a neurosurgeon.  In December 
2003, the veteran underwent back surgery for chronic lumbar 
radiculopathy with a herniated nucleus pulposus. 

On VA examination in September 2003, the veteran stated that 
he in service he suffered back strain twice and that over the 
years his back had gotten worse.  

On examination in August 2005, the veteran stated that in 
1992, following service discharge, his back gave out and he 
was seen by doctor, but the records are not available, and 
that he had back problems on and off since then but he did 
not go to a doctor.  The veteran also stated that in 2000 his 
back gave out moving a tool box.  After an examination and 
review of the veteran's file, the VA examiner's impression 
was degenerative joint disease of the lumbosacral spine with 
herniated nucleus pulposus with surgery in 2003.  



The VA examiner commented that the medical evidence was 
insufficient to link the veteran's current back problems to 
the injury in 1986 in service because the medical records 
between 1986 and 2000 did not show any spinal problems and 
that the veteran did have a severe back injury in 2000 with 
symptoms of lower back pain radiating to the legs, consistent 
with a herniated nucleus pulposus.  The VA examiner then 
expressed the opinion that the veteran's current lumbosacral 
problems could not be linked to the incidents in 1986 in 
service.  

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
active service, which includes active duty for training.  38 
U.S.C.A. § 1131; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Analysis

The veteran contends that his current back problems are the 
result of in-service back injuries.  

The service medical records document two incidents of low 
back pain in 1986. One occurred in October 1986, when he 
injured his back while lifting a refrigerator and was 
admitted to the hospital for lower back pain.  And in 
December 1986, the veteran complained of lower back pain 
after a bending over.  In each instance, except for the 
complaint of pain, no low back abnormality was identified and 
X-rays of the lumbosacral spine in October 1986 revealed only 
a congenital variant and no other abnormality.  Over the next 
three years, the service medical records contained no 
complaint, finding, treatment, or diagnosis of a low back 
abnormality. 

Although low back strain and pain were noted during service, 
the service medical records lack the combination of 
manifestations sufficient to identify any low back 
abnormality to include chronic lumbar radiculopathy with a 
herniated nucleus pulposus, which is currently shown, and 
sufficient observation to establish chronicity in service as 
distinguished from merely isolated findings.  As chronicity 
in service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, low back pain was first documented in March 
2000, following a back injury the veteran incurred at work.  
At the time, the veteran reported a history of the low back 
injury in 1986, which resolved spontaneously with no 
additional problems.  In December 2002, the reinjured his 
back, and in December 2003, the veteran underwent back 
surgery. 

The period without documented low back complaints from 1986 
to 2000 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Balancing the lack of documentation of complaints of back 
pain in the 14 year period since the injury in 1986 during 
service against the veteran's statements that over the years 
his back had gotten worse and he had back problems on and 
off, the Board finds the absence of contemporaneous medical 
evidence for years after service, more probative of the 
question whether the current low back disability, first 
documented after service, is related to an injury or disease 
of service origin based on continuity of symptomatology, and 
the lack of medical evidence of continuity opposes rather 
than supports the claim.

As for service connection based on the initial documentation 
of chronic lumbar radiculopathy with a herniated nucleus 
pulposus with surgery in 2003 under 38 C.F.R. § 3.303(d), 
there is no competent evidence that associates or links the 
current low back disability to an established injury of 
service origin.  Rather the competent evidence of record 
opposes, rather than supports, the claim as the VA examiner 
expressed the opinion that the veteran's current lumbosacral 
problems could not be linked to the incidents in 1986 in 
service because the medical records between 1986 and 2000 did 
not show any spinal problems and that the back injury in 2000 
was consistent with a herniated nucleus pulposus.  

To the extent that the veteran asserts that his low back 
disability is related to service, on a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim, that is, 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159(a).  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim on the question of medical causation.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).




As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent evidence 
to support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a back injury with 
herniated nucleus pulposus is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


